Citation Nr: 1116332	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-33 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for the residuals of a left wrist (minor) injury.  

2. Entitlement to service connection for hypertension with hypokalemia.  

3. Entitlement to service connection for a right hip disability.  

4. Entitlement to service connection for a spine disability.  

5. Entitlement to service connection for a bilateral knee disability.  

6. Entitlement to service connection for head injury residuals, to include headaches.  

7. Entitlement to service connection for a right shoulder disability.  

8. Entitlement to service connection for a bilateral foot disability.  

9. Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1990 to April 1991 and, reportedly, from March 1977 to June 1977.  He served in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions.  In November 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied an increased rating claim for the residuals of a left wrist injury and denied service connection for a right hip disability, degenerative disc disease.  The RO also found there was new and material evidence to reopen a claim for service connection for hypertension, but then denied the claim.  

For the hypertension claim, the RO denied service connection for hypertension in April 2003.  However, at the time, some service treatment records were not associated with the file (the Veteran had sent in some copies, but the service department sent a January 2003 letter stating records could not be located).  Currently, additional copies the service treatment records are in the file.  As a result, the Board is adjudicating the hypertension claim anew as an original claim for service connection.  38 C.F.R. § 3.156 (2010).  

The second rating decision is from August 2008.  The RO denied claims for service connection for: a bilateral foot disability; bilateral knee disability; dental disability; residuals of a head injury; headaches; and a right shoulder disability.  

For the issues in the August 2008 decision, the appeal was received at some point after certification of the issues in the November 2007 decision.  The Veteran's representative, a state service organization, did not get the chance to submit a statement regarding these issues.  For due process reasons, the Board will remand these issues for review by the state service organization and for further development.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.35, 19.36 (2010).  

The issues of service connection for hypertension with hypokalemia; a right hip disability; a spine disability; a bilateral knee disability; head injury residuals, to include headaches; a right shoulder disability; a bilateral foot disability; and a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The residuals of a left wrist (minor) injury are manifested by pain and flare ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left wrist (minor) injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria for the current ratings in effect in a September 2008 letter.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was given a VA examination.  Service treatment records, as well as VA and private treatment records, are in the file.  Identified and available medical records have been secured.  The duty to assist has been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The Veteran is right-handed and his disability involves the left wrist.  In rating his service-connected disability, the Board needs to look, when applicable, at the ratings provided for the minor upper extremity.  38 C.F.R. § 4.69.  

DC 5214 addresses ankylosis of the wrist.  38 C.F.R. § 4.71a (2010).  Under DC 5215, limitation of motion of the wrist, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2010).  Normal dorsiflexion or extension of the wrist is 70 degrees.  38 C.F.R. § 4.71, Plate I (2010).  If palmar flexion is limited in line with the forearm, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5215.  

As for the arthritis code, DC 5003 (arthritis due to trauma, DC 5010, is rated under DC 5003), it only applies when the Veteran is not being rated based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1) (2010).  And there must be X-ray evidence of involvement of two or more major or minor joint groups.  Id.  

In April 2003, the RO granted service connection for the residuals of a "crushing injury to left hand wrist, carpal navicular posttraumatic osteonecrosis" at 10 percent under DC 5299-5215.  

In February 2007, the Veteran filed his claim for an increased rating for his left wrist injury residuals; he said an increase was warranted because his condition has become worse.  Medication for this condition had been increased.  

In April 2007, the Veteran received a VA examination.  The examiner noted the Veteran stated he was right-handed.  No ankylosis was shown in the report.  His wrist had flexion to 70 degrees.  He did have pain with motion.  He did have flare ups several times per month.  He wore a brace occasionally.  The examiner noted the Veteran had a nodule on his left hand, but there was no indication that this was due to a left wrist disability.  He had no weakness, fatigability, incoordination or lack of endurance with repetition.  There was also no additional functional loss.  The examiner noted that there were cystic changes in scaphoid bone found upon X-ray.  Cystic changes had increased since last examination.  

In July 2007, the Veteran's private treating physician, Dr. Marshall, wrote a note stating that the Veteran was first seen in October 1993.  "He has served in Desert Storm.  He has some sequelae from that time."  All treatment records were enclosed.  These records do not address the left wrist.  

In September 2007, a VA treatment record showed that the Veteran requested and was issued a splint for his left wrist.  Also, a VA surgery record shows he had a small nodule on the dorsum of the middle finger; it felt like a small cyst but might have been a foreign body granuloma.  The surgeon offered to remove it.  There was no limitation of motion or neurological findings.  The Veteran wanted to wait and observe since it was asymptomatic.  

In February 2008, the Veteran filed a notice of disagreement.  He said his left wrist has worsened in the past ten years.  The Veteran stated that it should be presumed that his service-connected disability has worsened without a reasonable doubt and he should be given the benefit of the doubt.  He has to take daily pain medication to function.  

In his September 2009 appeal, the Veteran stated he was not given VA examination.  This was likely in reference to his other pending claims, since the claims file contains the VA examination from April 2007.  

The Board has considered the Veteran's claim under multiple diagnostic codes, including those involving the elbow and forearm and the digits in the hand.  However, the evidence does not show that these codes are applicable in this case.  

The Board finds that an increased rating in excess of 10 percent for the residuals of a left wrist (minor) injury is not warranted.  There is no showing of ankylosis and no increase is available under DC 5214.  There is also no showing of limitation of motion of less than 15 degrees for flexion or dorsiflexion under 5215; there is no showing that the palmar flexion is limited in line with the forearm.  Even if there was, DC 5215 only allows for a 10 percent rating which the Veteran is already receiving.  

The examiner did state that the Veteran had a possible cyst in the scaphoid bone which could have been from arthritic changes.  However, as explained above, a rating under the arthritis code is not warranted because the Veteran is already being rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The Veteran also had a nodule on his left hand, but there were no findings with regard to this specific area; the Veteran had pain and tenderness "all over."  In a September 2007 VA surgery record, the Veteran declined when the surgeon offered to remove it because it was "asymptomatic."  There are no symptoms upon which to assign a higher rating.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. at 206-207 (1995).  As mentioned above, there was no objective evidence of weakness, fatiguability, incoordination, additional loss of function or lack of endurance with repetition.  When it came to activities of daily living, the Veteran stated he was able to do everything, it just took him longer.  Functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston, 10 Vet. App. at 84-85.  There is no basis for a rating in excess of 10 percent based on functional loss.  

The Board has considered whether a staged rating is appropriate, as mandated by Hart, 21 Vet. App. 509-510.  As the Veteran's symptoms remained constant throughout the course of the period on appeal staged ratings are not warranted.  

The Board has also considered whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.  The Board has considered the possible cystic changes and small nodule found upon examination in this regard, but findings were that they were either painful or asymptomatic.  The Board finds that the Veteran is already adequately compensated based on the evidence.  

In the event that in filing an initial increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the evidence does not show that the Veteran's residuals of a left wrist (minor) injury precludes employment.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disability.  The objective evidence of record does not reflect pathology that would preclude employment; he retains good function in the left wrist.  A clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his residuals of a left wrist (minor) injury, which is his only service-connected disability.  Entitlement to a TDIU due to the Veteran's service-connected residuals of a left wrist (minor) injury disability is not warranted. 

Contrary to the Veteran's assertions, the Board does not find there is presumptive relief available to him.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating greater than 10 percent for the residuals of a left wrist (minor) injury is denied.  


REMAND

As explained above, on remand the Veteran's representative should have the opportunity to submit a statement on behalf of the Veteran for all pending claims.  

The Veteran's DD 214, or certificate of release/discharge from active duty shows he was in the Army National Guard.  He entered active duty in November 1990 and separated on April 1991.  His total prior active service and prior inactive service were listed as not available on this document.  The Veteran states at various times in the file that he was on active duty or active duty for training (ACDUTRA) in 1977.  There are service treatment records in the file from 1977.  There is no document in the file that verifies the Veteran's active duty or ACDUTRA dates.  Personnel records are not in the file-except for the ones detailing the Veteran's accident that led to his service-connected left wrist (minor) injury residuals.  Point statements are not in the file.  On remand, these records should be requested so the active duty and ACDUTRA dates may be determined.  

Additionally, several claims require VA examinations.  

For the Veteran's claim for service connection for a right hip disability, a March 1977 service treatment record shows the Veteran complained of right hip pain.  Evaluation was normal.  The impression was strain.  April 1980, April 1984, and December 1987 report of medical history examination showed a totally normal evaluation.  In a March 1991 report of medical examination, the Veteran had problems with his lower extremities, but only involving the great toes and knees.  He reported on his medical history that he had swollen or painful joints; he detailed many other problems but not hip problems.  

In August 1995, his over 40 report of medical examination shows that the Veteran was mildly obese.  A clinical evaluation of the lower extremities was normal.  It was recommended that he lose weight.  He reported no cramps in his legs and no bone, joint or other deformities on his medical history form.  In July 1998, a clinical evaluation of the lower extremities was normal.  On his medical history form, he did not have leg cramps or painful joints or arthritis.  

In January and February 2001, Dr. Marshall, the Veteran's treating physician diagnosed right groin muscle strain.  In March 2007, the Veteran stated he had arthritis in his hip.  The Veteran entered a VA domiciliary program in September 2007 for his lumbar and right lower extremity radiculopathy.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any right hip disability.  

For the Veteran's claim for service connection for a spine disability, a March 1977 service treatment record shows he had right hip pain for two weeks, located to the right of the low back and side.  Physical examination was normal.  The impression was strain.  April 1980, April 1984, December 1987, and March 1991 clinical evaluations were totally normal.  In a March 1991 report of medical history, the Veteran stated that he had a history of back pain.  Note that other records show the Veteran struggled with a weight problem this year.  

At the August 1995 over 40 medical examination, the Veteran was mildly obese.  A clinical evaluation of the spine and the musculoskeletal system was negative.  It was recommended that the Veteran lose weight.  On his medical history, he reported no recurrent back pain.  In July 1998, a clinical evaluation showed that the Veteran's spine was normal.  On his medical history, the Veteran said he did not have recurrent back pain or injury.  However, another July 1998 service treatment record shows the Veteran had a profile for "arthritis lower back."  He was to perform no physical exercise except at his own pace.  The Veteran was separating due to his left wrist condition anyway.  

Records from Dr. Marshall from February 2001 to September 2003 show back muscle strain.  A November 2004 record from Dr. Marshall shows back pain after lifting a 3.5 ton jack.  He had tenderness and the assessment was lumbar spine strain.  

A VA record from February 2006 shows the Veteran said his work required a lot of climbing, bending forward and he had developed back pain on and off.  The assessment was chronic low back pain; an X-ray showed moderate degenerative disc disease.  The Veteran entered a VA domiciliary program in September 2007 for his lumbar and right lower extremity radiculopathy.  A history and physical examination was taken at this time.  The doctor stated he was morbidly obese.  X-rays showed a moderate degenerative disc at L1-2.  He also had stenosis of the foramen.  The doctor emphasized that weight loss would help his degenerative disc disease.  

On remand, the Veteran should receive a VA examination to determine the nature and etiology of any spine disability.  

For the Veteran's claim for service connection for a bilateral knee disability, a few service treatment records in the file make reference to knee pain.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any bilateral knee disability.  

For the Veteran's claim for service connection for head injury residuals, to include headaches, there is one individual sick slip from August 1987 that notes: "Bumped head on hatch has sore neck" (sic).  He was taking Advil and was given quarters for the remainder of the day.  If it is determined that the August 1987 head injury occurred during a period of active duty for training or inactive duty for training, the Veteran should receive a VA examination to determine the nature and etiology of any head injury disability or residuals, to include headaches.  

For the Veteran's claims for service connection for a right shoulder disability and bilateral foot disability, a March 1991 service treatment record shows right shoulder pain (with normal range of motion and some crepitus) and a history of "chilblains" on his feet.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any right shoulder disability and bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records and point statements so that his exact dates of active duty and ACDUTRA may be determined.  Verify the Veteran's active duty service.  A negative reply is requested and should be placed in the file.  

2. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any right hip disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any right hip disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

3. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any spine disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

4. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any bilateral knee disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any bilateral knee disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

5. If it is determined that the Veteran was on active duty for training or inactive duty for training when he injured his head in August 1987, schedule the Veteran for a VA examination in order to determine the nature and etiology of any disability originating from a head injury, to include headaches.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any head injury disability or residuals found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

6. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any right shoulder disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any right shoulder disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any foot disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any foot disability, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reference the evidence as detailed above.  

8.  Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


